Citation Nr: 0122485	
Decision Date: 09/14/01    Archive Date: 09/19/01

DOCKET NO.  99-22 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from May 1957 to May 1959.

This appeal arises from a November 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, that denied entitlement to a 
compensable rating for service-connected bilateral hearing 
loss.  The veteran has appealed to the Board of Veterans' 
Appeals (Board) for favorable resolution.

The veteran testified before the undersigned member of the 
Board in June 2001.  At the hearing, an informal claim for 
service connection for tinnitus was raised.  This is referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  All evidence necessary for disposition of the claim has 
been obtained.

2.  Neither the former criteria nor the revised criteria for 
evaluating hearing loss are more favorable to the veteran's 
claim.

3.  VA audiometric test results obtained during the appeal 
period show that the veteran had no worse than level III 
hearing in his right ear and level III hearing in his left 
ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss disability are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991), § 5107 (West Supp. 2001); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.85, Tables VI, VIa, VII, 
Diagnostic Code 6100, § 4.86 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

I. Factual Background

In a January 1967 rating decision, the RO granted service 
connection for bilateral hearing loss under Diagnostic Code 
6297 and assigned a noncompensable rating.  The medical 
evidence at that time showed a scarred left tympanic membrane 
(TM) and a perforated and scarred right TM.  A May 1991 
rating decision reflects that noncompensably rated hearing 
loss was re-coded under Diagnostic Code 6100.  In September 
1991, the Board affirmed a noncompensable rating.  

In February 1998, the veteran requested a compensable rating, 
reporting treatment for ear infections and that he recently 
acquired hearing aids for both ears.  

Upon VA authorized audiological evaluation in June 1998, pure 
tone thresholds, in decibels, were as follows (ANSI):




HERTZ




500
1000
2000
3000
4000
AVE.
RIGHT
30
40
45
55
55
49
LEFT
30
45
55
65
65
58

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 94 percent in the left ear.   
The right ear was felt to manifest mild to moderate mixed 
hearing loss.  The left ear showed mild to profound 
sensorineural hearing loss.  

A few days later a VA ear disease examiner reported mixed, 
moderately severe hearing loss, binaurally.  

As noted in the introduction, in November 1998, the RO denied 
a compensable rating for bilateral hearing loss and the 
veteran appealed.  

Upon VA audiological evaluation in April 1999, pure tone 
thresholds, in decibels, were as follows (ANSI):




HERTZ




500
1000
2000
3000
4000
AVE.
RIGHT
35
40
50
60
65
54
LEFT
25
40
60
70
90
65

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 92 percent in the left ear.  The 
examiner noted a history of ear infections.  

A June 1999 referral VA audiology consultation report notes 
that the veteran's hearing had been evaluated in April 1999.  
Although the examiner did not provide numerical values for 
hearing loss thresholds at the various frequencies, the 
examiner did report that the results of the April and the 
current evaluation showed an average hearing loss, in the 
frequencies of 1,000 through 4,000 Hertz, of 55 dB in both 
ears.  The audiologist noted that speech discrimination 
ability in June 1999 was 84 percent for each ear.  The 
audiologist then added, "The hearing loss averages as noted 
would appear to make him have more than a 0% disability based 
on Veterans Administration standards." 

A November 1999 VA audiology outpatient treatment report 
notes right ear mixed hearing loss, moderately severe to 
severe, and left ear hearing loss that was mild sloping to 
profound.

Upon VA audiological evaluation in May 2001, pure tone 
thresholds, in decibels, were as follows (ANSI):




HERTZ




500
1000
2000
3000
4000
AVE.
RIGHT
50
55
50
60
65
58
LEFT
30
50
70
80
95
74

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 88 percent in the left ear.  The 
examiner noted a history of ear infections.

In June 2001, the veteran testified before the undersigned 
member of the Board to the effect that he could not hear very 
well at home and that he wore bilateral hearing aids recently 
issued by VA.  He testified that he did not work and that he 
was retired on disability for his legs and back.  He 
testified that he had ear drainage and ear ringing.  He 
waived his right to initial RO consideration of a May 2001 VA 
audiometry report, which he submitted during the hearing.  
His spouse testified that the veteran heard very little at 
home.


II.  Legal Analysis

The RO has met its duty to assist the appellant in the 
development of the claim under the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  By 
virtue of the August 1999 Statement of the Case, the 
appellant and his representative were given notice of the 
regulation governing disability ratings for hearing loss and 
the reason why his hearing loss data does not meet the 
criteria for a compensable schedular evaluation.  In a May 
2001 Supplemental Statement of the Case, the RO considered 
additional evidence and argument.  It appears that all 
relevant evidence has been obtained and associated with the 
claims folder.  A hearings was conducted before a Board 
member and transcript associated with the claims folder.  At 
the hearing, the veteran submitted the most recent VA 
audiometry report and waived his right to initial RO 
consideration of it.  

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2000).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  The regulations do not 
give past medical reports precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

Pure tone reception and speech recognition testing methods 
used in VA audiometry clinics accurately evaluate the degree 
of hearing impairment and are standardized so that each 
person can be compared to a standard of normal hearing, and 
assigned a rating based on that standard.  The assigned 
evaluation is determined by mechanically applying the rating 
criteria to certified test results.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).

The Board observes that, effective June 10, 1999, VA revised 
the criteria for evaluating hearing loss disability.  Where 
the law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
In this regard, the General Counsel of VA has held that where 
a law or regulation changes during the pendency of a claim 
for an increased rating, the Board should first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary to apply both the old and 
new versions of the regulation.  If the revised version of 
the regulation is more favorable, the retroactive reach of 
that regulation under 38 U.S.C.A. 5110(g) (West 1991) can be 
no earlier than the effective date of that change.  VA must 
apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  VAOPGCPREC 
3-2000 (2000).  

The changes to the rating schedule that became effective in 
June 1999 are not so significant as to alter the outcome of 
this case.  Although the later version of the rating schedule 
cannot be applied earlier than June 9, 1999, even the more 
severe hearing disability shown in May 2001 yields a 
noncompensable rating under either version of the rating 
schedule.  Therefore, the Board determines that neither 
version of the rating schedule is more advantageous to the 
veteran.

Evaluations of unilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold levels as measured by pure tone audiometric 
tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles 
per second.  To evaluate the degree of disability from 
defective hearing, the revised rating schedule establishes 
11 auditory acuity levels from level I, for essential normal 
acuity, through level XI, for profound deafness.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2000).

The Board has considered the audiometry reports dated in 1999 
and 2001 as well as outpatient treatment reports and 
testimony on the matter.  The Board will use the most recent 
(May 2001) VA audiometry evaluation report as the basis for 
this decision as that report shows more severe hearing loss 
than do the earlier reports.  

The May 2001 VA audiometry evaluation shows that the veteran 
had average pure tone thresholds of 58 in the right ear and 
74 in the left ear.  Speech audiometry revealed speech 
recognition ability of 88 percent in the right ear and 88 
percent in the left ear.  Applying these values to Table VI 
of 38 C.F.R. § 4.85 yields a finding of level III hearing in 
his right ear and level III hearing in his left ear.  
Applying Level III, poorer ear, with Level III, better ear, 
to Table VII of 38 C.F.R. § 4.85 yields a noncompensable 
evaluation under Diagnostic Code 6100. 

Under 38 C.F.R. § 4.86(a) (effective June 9, 1999), where the 
pure tone threshold in each [emphasis added] of the four 
specified frequencies (1000, 2000, 3000, and 4,000 Hertz) is 
55 dB or greater, the results obtained from Table VI will be 
compared to the results obtained from Table VIa, and the 
higher of the two will be applied.  However, in this case, no 
audiometry report dated since June 9, 1999 shows 55 dB or 
greater pure tone thresholds in each of the four specified 
frequencies.  Therefore, § 4.86 does not apply to this case.  

In this case, whether to apply 38 C.F.R. § 4.86 appears to 
have caused confusion.  In June 1999, an audiologist 
concluded that the veteran's hearing loss disability was of a 
compensable level after noting that the results of the April 
and June 1999 evaluations showed an average hearing loss, in 
the frequencies of 1,000 through 4,000 Hertz, of 55 dB in 
both ears.  The Board must reject this reasoning because, 
regardless of whether the average hearing loss in the 
specified frequencies is 55 dB or greater, the regulation 
requires that there must be a 55 dB or greater hearing 
threshold in each of the four specified frequencies.  An 
average of 55 dB or more in the four specified frequencies 
does not meet the requirement of 38 C.F.R. § 4.86 and 
therefore does not qualify for the application of Table VIa. 

In sum, the mechanical application of the rating schedule to 
the audiological findings warrants a noncompensable rating.  
See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100 (2000).  
Thus, the RO arrived at the correct disability rating in this 
case.  The Board must therefore find that the preponderance 
of the evidence is against the claim and the benefit of the 
doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b) (West 1991); § 5107 (West Supp. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1991).   

38 C.F.R. § 3.321(b) (2000) provides that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.  Where the 
veteran has alleged or asserted that the schedular rating is 
inadequate or where the evidence shows exceptional or unusual 
circumstances, the Board must specifically adjudicate the 
issue of whether an extraschedular rating is appropriate, and 
if there is enough such evidence, the Board must direct that 
the matter be referred to the VA Central Office for 
consideration.  If the matter is not referred, the Board must 
provide adequate reasons and bases for its decision to not so 
refer it.  Colayong v. West 12 Vet. App.  524, 536 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In this 
case, the disability has not been shown to cause such 
difficulties as marked interference with employment or to 
warrant frequent periods of hospitalization or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1). See 
Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 8 Vet. App. at 
227.  See also VAOPGCPREC. 6-96. 


ORDER

The claim for a compensable evaluation for bilateral hearing 
loss is denied. 



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 

